NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0524n.06

                                          No. 12-5404
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                           May 28, 2013
                               FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk

KIMBERLY WALKER,                                    )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )       ON APPEAL FROM THE
                                                    )       UNITED STATES DISTRICT
UNITED STATES POSTAL SERVICE, Post                  )       COURT FOR THE EASTERN
Master General, Patrick Donahoe,                    )       DISTRICT OF KENTUCKY
                                                    )
       Defendant-Appellee.                          )
                                                    )



       BEFORE: SILER, CLAY, and GIBBONS, Circuit Judges.


       PER CURIAM. Kimberly Walker appeals the district court’s order denying her motion for

relief from the order dismissing her civil complaint without prejudice.

       In May 2011, Walker, an employee of the United States Postal Service, filed a complaint

against the Postmaster General in his official capacity, alleging claims of workplace harassment,

discrimination, and retaliation. Walker sought monetary relief. In January 2012, the district court

ordered Walker to show cause for her failure to effect proper service of process in accordance with

Federal Rule of Civil Procedure 4(i). In response, Walker moved for a default judgment, asserting

that she had properly served the defendant. In February 2012, the district court dismissed the

complaint without prejudice, concluding that, although Walker had served the defendant, she had

failed to either serve the United States in accordance with Rule 4(i)(1) or demonstrate good cause
No. 12-5404
Walker v. U.S. Postal Serv.

to excuse her failure to do so. Walker moved under Federal Rules of Civil Procedure 4, 15, 59(e),

60(b), and 61 for relief from the order dismissing her complaint and for an extension of time to effect

proper service. The district court denied the motion.

        On appeal, Walker argues that the district court abused its discretion by dismissing her

complaint and denying her an extension of time to serve the United States because she had served

the defendant and it would not be prejudiced by the extension. Walker’s appeal from the denial of

her Rule 59(e) motion is treated as an appeal from the underlying order dismissing her complaint.

See Bonner v. Metro. Life Ins. Co., 621 F.3d 530, 532 (6th Cir. 2010). We review the dismissal of

Walker’s complaint for an abuse of discretion. See Habib v. Gen. Motors Corp., 15 F.3d 72, 73 (6th

Cir. 1994).

        Where, as here, a plaintiff is suing a United States officer or employee in his or her official

capacity, the plaintiff must serve both the United States and the officer or employee. See Fed. R.

Civ. P. 4(i)(2). To effect service on the United States, a plaintiff must serve both the United States

Attorney for the district where the action is brought and the Attorney General. Fed. R. Civ.

P. 4(i)(1). If a plaintiff has not completed service within 120 days of filing the complaint, the district

court must dismiss the action or order that service be made within a specified time, unless the

plaintiff demonstrates good cause for failing to effect service, in which case the district court must

extend the time for service for an appropriate period. Fed. R. Civ. P. 4(m).

        The district court did not abuse its discretion by dismissing Walker’s complaint without

prejudice and denying her request for an extension of time to complete service. Walker failed to

effect service on both the Attorney General and the United States Attorney as required by Rule 4(i),

                                                   -2-
No. 12-5404
Walker v. U.S. Postal Serv.

despite the fact that her complaint was pending in the district court for over nine months and a

summons was issued for the United States Attorney in October 2011. Further, Walker gave no valid

reason to explain her failure to complete service, and she did not request an extension of time to

effect service until after her complaint was dismissed. Under the circumstances, the district court

could reasonably conclude that Walker had been given a sufficient opportunity to complete service,

that she had not established good cause to excuse her failure to do so, and that an extension of time

was not warranted. See Hill v. Rhodes, Inc., 39 F. App’x 246, 247 (6th Cir. 2002).

       Accordingly, we affirm the district court’s order.




                                                 -3-